DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [14-15 and 17-28] are allowed.
3. The following is an examiner’s statement of reasons for allowance:
Re Claim [14] none of the prior arts on the  record either in combination or alone teaches or reasonably suggests:  an image sensor, comprising: wherein the pixel array and/or and the plurality of the capacitive unit units are integrated on a thin-film transistor ('TFT') panel, and wherein the readout circuitry and/or and the row controller are at least partially integrated on one or more CMOS semiconductor die; in conjunction with the other limitation of the claim.
 
Claims 15 and 17-27 are allowed due to their direct or indirect dependency on claim 1.

Re Claim [28] none of the prior arts on the  record either in combination or alone teaches or reasonably suggests: an imaging system comprising: an image sensor comprising: wherein the pixel array and the plurality of capacitive units are integrated on a thin-film transistor ('TFT') panel, and wherein the readout circuitry and the row controller are at least partially integrated on one or more semiconductor (CMOS) dies; In conjunction with the other limitation of the claim.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698